Exhibit 99.1 For Immediate Release Interest Payable on Nexen’s 7.35% Subordinated Notes Calgary, Alberta, April 6, 2011 – Nexen Inc. announces the regular quarterly interest payment on its 7.35% Subordinated Notes due 2043 of US$0.459375 per note, payable May 1, 2011, to note holders of record on April 15, 2011. The notes are listed for trading on the TSX: NXY.PR.U and the NYSE: NXYPRB. Nexen Inc. is an independent, Canadian-based global energy company, listed on the Toronto and New York stock exchanges under the symbol NXY. We are focused on three growth strategies: oil sands and unconventional gas in Western Canada and conventional exploration and development primarily in the North Sea, offshore West Africa and deep-water Gulf of Mexico. We add value for shareholders through successful full-cycle oil and gas exploration and development, and leadership in ethics, integrity, governance and environmental stewardship. For further information, please contact: Tim Chatten, P.Eng Analyst, Investor Relations (403) 699-4244 Kim Woima, CA Manager, Investor Relations (403) 699-5821 801 – 7th Ave SW Calgary, Alberta, Canada T2P 3P7 www.nexeninc.com
